HENRIOD, Justice:
Appeal from a judgment sequeling a remand from this court in the same titled case, 21 Utah 2d 124, 441 P.2d 705 (1968), where this court concluded that the trial court erred in granting a summary judgment, since there was a genuine issue of fact as to whether a truck was stolen or no. Affirmed, with no costs.
Reference is made to the previous case for the facts and points involved. On the remand hearing, the record reveals that *69there were no facts sufficient to establish that the vehicle was stolen, and the trial court so found, with which conclusion we agree. Our only alternative, therefore, is to affirm.
CALLISTER, C. J., and TUCKETT, ELLETT and CROCKETT, JJ., concur.